DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 5 and 8 objected to because of the following informalities:  
Claim 4 recites “the threshold value” in line 7. There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art examination, the examiner is interpreting “the threshold value” as “the predetermined threshold value.”
Claim 5 recites “the arithmetic processing method” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art examination, the examiner is interpreting “the arithmetic processing method” as “the control method.”
Claim 8 recites “the threshold value” in line 7. There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art examination, the examiner is interpreting “the threshold value” as “the predetermined threshold value.”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
Under Step 1 of the Alice Framework, claims 1-4 recite a machine (arithmetic processing apparatus), while claims 5-8 recite a method (a control method).
Under Step 2A Prong 1 of the Alice Framework, claim 1 recites limitations directed to the calculation of a square root using a computing device. This can be seen in, for example, in Fig. 1 and paragraphs 0047-0048. 
The following limitations are considered to be mathematical concepts: “computes a square root of a radicand,” “determine a part of a bit string of a quotient,” “calculate a first partial remainder based on the bit string and a partial remainder by performing a first operation other than an exponentiation operation in a partial remainder operation,” and “calculate the partial remainder by performing a second operation that includes the exponentiation operation, using the first partial remainder and the bit string.”
The above limitations are directed to mathematical relationships, formulas, or calculations. “Computes a square root of a radicand” is equivalent to computing the mathematical formula             
                y
                =
                
                    x
                
            
        . “Determine a part of a bit string of a quotient” is a mathematical relationship or calculation (paragraph 0027 describes how qi is calculated). “Calculate a first partial remainder [...] by performing a first operation other than an exponentiation operation” recites calculating a partial remainder using mathematical values, which is clearly a mathematical calculation. Finally, “calculate the partial remainder by performing a second operation that includes the exponentiation operation” also recites a mathematical calculation. Therefore, claim 1 recites “Mathematical Concepts”, which are abstract ideas. 
Under Step 2A Prong 2 of the Alice Framework, claim 1 recites the following additional elements: “an arithmetic processing apparatus,” “a memory,” and “a processor coupled to the memory and configured to…”
However, merely reciting “an arithmetic processing apparatus,” “a memory,” and “a processor” is equivalent to reciting generic components at a high level of generality (i.e. as generic computer components performing generic computer function(s) such as mathematical computations). Reciting the usage of said generic components (i.e., “an arithmetic processing apparatus that computes,” and “a processor […] configured to…”) thus amounts no more than mere instructions to apply the exception using generic computer components. For instance, the claims fail to include any detail as to the structure of the claimed units, how they function to perform the recited calculations, and/or merely restate their own mathematical function.  Such elements fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components (see MPEP § 2106.05(f)). Additionally, reciting “a processor coupled to the memory” is also equivalent to mere instructions to apply an exception using generic computer components, as processors and memory are both components of generic computers and are thus “coupled” together on said generic computers. Accordingly, the claim is not integrated into a practical application.
Under Step 2B of the Alice Framework, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using generic computer components to perform the claimed calculations amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP § 2106.05(f)). Accordingly, the claim does not amount to significantly more than the abstract idea.

Claim 2 further recites the following abstract elements: “calculates the partial remainder using the bit string” and “in repetitions of operations” (as this limitation merely states that operations, which are mathematical calculations in this context, are repeated multiple times). Claim 3 further recites the following abstract elements: “calculates the bit string using the first partial remainder”. Claim 4 further recites the following abstract elements: “works out a solution by a first number of bits per cycle when a number of repetitions of operations is equal to or less than a predetermined threshold value” and “works out a solution by a second number of bits greater than the first number of bits per cycle when the number of repetitions of operations is greater than the threshold value” (paragraphs 0063-0066 make it clear that claim 4’s limitations are addressed to a mathematical calculation). These claims are directed to "Mathematical Concepts", which are abstract ideas. Thus, claims 2-4 are directed to abstract ideas. Furthermore, claim 4 does not introduce any new additional elements that need to be analyzed using Step 2A Prong 2 and Step 2B (the arithmetic processing apparatus as well as the usage of the processor were both previously analyzed in claim 1).

Under Step 2A Prong 2 of the Alice Framework, claim 2 further recites the following additional non-abstract elements: “a first register configured to store the bit string,” “the processor calculates…”, and “stored in the first register in a preceding cycle”. However, as previously addressed in claim 1’s Step 2A Prong 2 analysis, mere instructions to use generic “registers” and “processors” recited at a high level of generality do not integrate a judicial exception into a practical application (see MPEP § 2106.05(f)). Additionally, “stor[ing] the bit string” and having “stored in the first register in a preceding cycle” are both examples of activities performed by any generic computer in its normal operation and are thus both considered to be insignificant extra-solution activities (see MPEP § 2106.05(g)). Accordingly, claim 2 is not integrated into a practical application. 
Under Step 2B of the Alice Framework, claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously addressed in claim 1’s Step 2B analysis, using a generic “first register” to “store the bit string” and a generic “processor” to calculate “the partial remainder” to perform the claimed calculations amount to no more than mere instructions to apply the exception using generic computer components, which cannot be used to provide an inventive concept (see MPEP § 2106.05(f)). Additionally, storing data in memory, i.e., “stor[ing] the bit string”, is considered to be insignificant extra-solution activity. The courts have found limitations directed to inputting and outputting information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see iv. Storing and retrieving information in memory from MPEP § 2106.05(d)(II)). Having “stored [the bit string] in the first register in a preceding cycle” is also an example of well-understood, routine, and conventional activity. For example, pg. C-9 of Hennessy (J. L. Hennessy and D. A. Patterson, Computer Architecture, Fifth Edition: A Quantitative Approach, 5th ed. San Francisco, CA, USA: Morgan Kaufmann Publishers Inc., 2011.) demonstrates the usage of registers to carry data between pipeline stages (i.e., using data stored in a previous cycle to perform another task), and that “similar registers would be needed even in a multicycle data path that had no pipelining (since only values in registers are preserved across clock boundaries)”). Well-understood, routine, and conventional activity cannot provide an inventive concept. Accordingly, the claim does not amount to significantly more than the abstract idea.

Under Step 2A Prong 2 of the Alice Framework, claim 3 further recites the following additional non-abstract elements: “a second register configured to store the first partial remainder,” “the processor calculates…”, and “stored in the second register in a preceding cycle”. However, as previously addressed in claim 1’s Step 2A Prong 2 analysis, mere instructions to use generic “registers” and “processors” recited at a high level of generality do not integrate a judicial exception into a practical application (see MPEP § 2106.05(f)). Additionally, “stor[ing] the first partial remainder” and having “stored in the second register in a preceding cycle” are both examples of activities performed by any generic computer in its normal operation and are thus both considered to be insignificant extra-solution activities (see MPEP § 2106.05(g)). Accordingly, claim 3 is not integrated into a practical application. 
Under Step 2B of the Alice Framework, claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously addressed in claim 1’s Step 2B analysis, using a generic “second register” to “store the first partial remainder” and a generic “processor” to calculate “the bit string” to perform the claimed calculations amount to no more than mere instructions to apply the exception using generic computer components, which cannot be used to provide an inventive concept (see MPEP § 2106.05(f)). Additionally, storing data in memory, i.e., “stor[ing] the first partial remainder”, is considered to be insignificant extra-solution activity. The courts have found limitations directed to inputting and outputting information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see iv. Storing and retrieving information in memory from MPEP § 2106.05(d)(II)). Having “stored [the first partial remainder] in the second register in a preceding cycle” is also an example of well-understood, routine, and conventional activity. For example, pg. C-9 of Hennessy (J. L. Hennessy and D. A. Patterson, Computer Architecture, Fifth Edition: A Quantitative Approach, 5th ed. San Francisco, CA, USA: Morgan Kaufmann Publishers Inc., 2011.) demonstrates the usage of registers to carry data between pipeline stages (i.e., using data stored in a previous cycle to perform another task), and that “similar registers would be needed even in a multicycle data path that had no pipelining (since only values in registers are preserved across clock boundaries)”). Well-understood, routine, and conventional activity cannot provide an inventive concept. Accordingly, the claim does not amount to significantly more than the abstract idea.

Under Step 2A Prong 1 of the Alice Framework, claim 5 recites limitations directed to the calculation of a square root using a computing device. This can be seen in, for example, in Fig. 1 and paragraphs 0047-0048. 
The following limitations are considered to be mathematical concepts: “computes a square root of a radicand,” “determining […] a part of a bit string of a quotient,” “calculating […] a first partial remainder based on the bit string and a partial remainder by performing a first operation other than an exponentiation operation in a partial remainder operation,” and “calculating […] the partial remainder by performing a second operation that includes the exponentiation operation, using the first partial remainder and the bit string.”
The above limitations are directed to mathematical relationships, formulas, or calculations. “Computes a square root of a radicand” is equivalent to computing the mathematical formula             
                y
                =
                
                    x
                
            
        . “Determining […] a part of a bit string of a quotient” is a mathematical relationship or calculation (paragraph 0027 describes how qi is calculated). “Calculating […] a first partial remainder [...] by performing a first operation other than an exponentiation operation” recites calculating a partial remainder using mathematical values, which is clearly a mathematical calculation. Finally, “calculating […] the partial remainder by performing a second operation that includes the exponentiation operation” also recites a mathematical calculation. Therefore, claim 5 recites “Mathematical Concepts”, which are abstract ideas. 
Under Step 2A Prong 2 of the Alice Framework, claim 5 recites the following additional elements: “an arithmetic processing apparatus,” “a first logic circuit,” “a second logic circuit,” and “a third logic circuit.”
However, merely reciting “an arithmetic processing apparatus,” “a first logic circuit,” “a second logic circuit,” and “a third logic circuit” is equivalent to reciting generic components at a high level of generality (i.e. as generic computer components performing generic computer function(s) such as mathematical computations). Reciting the usage of said generic components (i.e., “an arithmetic processing apparatus that computes,” “determining, by a first logic circuit,” “calculating, by a second logic circuit,” and “calculating, by a third logic circuit”) thus amounts no more than mere instructions to apply the exception using generic computer components. For instance, the claims fail to include any detail as to the structure of the claimed units, how they function to perform the recited calculations, and/or merely restate their own mathematical function.  Such elements fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components (see MPEP § 2106.05(f)). Accordingly, the claim is not integrated into a practical application.
Under Step 2B of the Alice Framework, claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using generic computer components to perform the claimed calculations amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP § 2106.05(f)). Accordingly, the claim does not amount to significantly more than the abstract idea.

Claim 6 further recites the following abstract elements: “calculating […] the partial remainder using the bit string” and “in repetitions of operations” (as this limitation merely states that operations, which are mathematical calculations in this context, are repeated multiple times). Claim 7 further recites the following abstract elements: “calculating […] the bit string using the first partial remainder”. Claim 8 further recites the following abstract elements: “working […] out a solution by a first number of bits per cycle when a number of repetitions of operations is equal to or less than a predetermined threshold value” and “working out a solution by a second number of bits greater than the first number of bits per cycle when the number of repetitions of operations is greater than the threshold value” (paragraphs 0063-0066 make it clear that claim 8’s limitations are addressed to a mathematical calculation). These claims are directed to "Mathematical Concepts", which are abstract ideas. Thus, claims 6-8 are directed to abstract ideas. Furthermore, claim 8 does not introduce any new additional elements that need to be analyzed using Step 2A Prong 2 and Step 2B (the arithmetic processing apparatus as well as the usage of the first logic circuit were both previously analyzed in claim 5).

Under Step 2A Prong 2 of the Alice Framework, claim 6 further recites the following additional non-abstract elements: “storing the bit string determined by the first logic circuit in a first register,” “calculating, by the third logic circuit”, and “stored in the first register in a preceding cycle”. However, as previously addressed in claim 5’s Step 2A Prong 2 analysis, mere instructions to use generic “registers” and “logic circuits” recited at a high level of generality do not integrate a judicial exception into a practical application (see MPEP § 2106.05(f)). Additionally, “storing the bit string in a first register” and having “stored in the first register in a preceding cycle” are both examples of activities performed by any generic computer in its normal operation and are thus both considered to be insignificant extra-solution activities (see MPEP § 2106.05(g)). Accordingly, claim 6 is not integrated into a practical application. 
Under Step 2B of the Alice Framework, claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously addressed in claim 5’s Step 2B analysis, using a generic “first register” to “store the bit string” and a generic “third logic circuit” to calculate “the partial remainder” to perform the claimed calculations amount to no more than mere instructions to apply the exception using generic computer components, which cannot be used to provide an inventive concept (see MPEP § 2106.05(f)). Additionally, storing data in memory, i.e., “stor[ing] the bit string”, is considered to be insignificant extra-solution activity. The courts have found limitations directed to inputting and outputting information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see iv. Storing and retrieving information in memory from MPEP § 2106.05(d)(II)). Having “stored [the bit string] in the first register in a preceding cycle” is also an example of well-understood, routine, and conventional activity. For example, pg. C-9 of Hennessy (J. L. Hennessy and D. A. Patterson, Computer Architecture, Fifth Edition: A Quantitative Approach, 5th ed. San Francisco, CA, USA: Morgan Kaufmann Publishers Inc., 2011.) demonstrates the usage of registers to carry data between pipeline stages (i.e., using data stored in a previous cycle to perform another task), and that “similar registers would be needed even in a multicycle data path that had no pipelining (since only values in registers are preserved across clock boundaries)”). Well-understood, routine, and conventional activity cannot provide an inventive concept. Accordingly, the claim does not amount to significantly more than the abstract idea.

Under Step 2A Prong 2 of the Alice Framework, claim 7 further recites the following additional non-abstract elements: “storing the first partial remainder calculated by the second logic circuit in a second register,” “calculating, by the first logic circuit”, and “stored in the second register in a preceding cycle”. However, as previously addressed in claim 5’s Step 2A Prong 2 analysis, mere instructions to use generic “registers” and “processors” recited at a high level of generality do not integrate a judicial exception into a practical application (see MPEP § 2106.05(f)). Additionally, “storing the first partial remainder […] in a second register” and having “stored in the second register in a preceding cycle” are both examples of activities performed by any generic computer in its normal operation and are thus both considered to be insignificant extra-solution activities (see MPEP § 2106.05(g)). Accordingly, claim 7 is not integrated into a practical application. 
Under Step 2B of the Alice Framework, claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously addressed in claim 5’s Step 2B analysis, using a generic “second register” to “store the first partial remainder” and a generic “first logic circuit” to calculate “the bit string” to perform the claimed calculations amount to no more than mere instructions to apply the exception using generic computer components, which cannot be used to provide an inventive concept (see MPEP § 2106.05(f)). Additionally, storing data in memory, i.e., “stor[ing] the first partial remainder”, is considered to be insignificant extra-solution activity. The courts have found limitations directed to inputting and outputting information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see iv. Storing and retrieving information in memory from MPEP § 2106.05(d)(II)). Having “stored [the first partial remainder] in the second register in a preceding cycle” is also an example of well-understood, routine, and conventional activity. For example, pg. C-9 of Hennessy (J. L. Hennessy and D. A. Patterson, Computer Architecture, Fifth Edition: A Quantitative Approach, 5th ed. San Francisco, CA, USA: Morgan Kaufmann Publishers Inc., 2011.) demonstrates the usage of registers to carry data between pipeline stages (i.e., using data stored in a previous cycle to perform another task), and that “similar registers would be needed even in a multicycle data path that had no pipelining (since only values in registers are preserved across clock boundaries)”). Well-understood, routine, and conventional activity cannot provide an inventive concept. Accordingly, the claim does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burgess (US 9785407 B2). 

Regarding claim 1, Burgess teaches:
An arithmetic processing apparatus that computes a square root of a radicand, comprising: 
a memory (Fig. 1 depicts a memory 8; the memory is also described on pg. 9, col. 6, lines 59-64); and 
a processor coupled to the memory (Fig. 1 depicts a processor 4; pg. 9, col. 6, lines 61-64 describe how the memory stores instructions that are to be executed by the processor) and configured to: 
determine a part of a bit string of a quotient (part of a bit string of a quotient = qi in Fig. 7, bit string of a quotient = Qi in Fig. 7; pg. 12 col. 12 line 67 to pg. 13 col. 13 lines 1-3: “At step 122 the quotient selector 22 selects the next quotient value qi and updates Qi-1 to a new value Qi in the same way as in step 104.” Fig. 7 depicts step 122. Fig. 2 depicts the quotient selector 22, which is part of Fig. 1’s divide/square root circuitry 12. Additionally, pg. 10, col. 8 lines 5-8 teaches the following statement: “In each iteration i, the next quotient value qi is inserted one place to the right of the least significant bit of the partial result value Qi-1 from the previous iteration.”); 
calculate a first partial remainder based on the bit string and a partial remainder by performing a first operation other than an exponentiation operation in a partial remainder operation (first partial remainder = V in Fig. 7, partial remainder = Ri (Ri-1 represents Ri before it is updated); pg. 13, col 13, lines 3-7: “At step 124 the first adding stage 40-1 determines an intermediate value V by adding the previous remainder value Ri-1 and a term based on one of the positively- and negatively-weighted values of the partial result value Q-i-1+ and Qi-1-,” e.g.,                         
                            V
                            =
                            
                                
                                    R
                                
                                
                                    i
                                    -
                                    1
                                
                            
                            -
                            
                                
                                    q
                                
                                
                                    i
                                
                            
                            2
                            
                                
                                    Q
                                
                                
                                    i
                                    -
                                    1
                                
                                
                                    +
                                
                            
                        
                    . V is based on both the bit string and the partial remainder in a partial remainder operation without an exponentiation operation.); and 
calculate the partial remainder by performing a second operation that includes the exponentiation operation, using the first partial remainder and the bit string (in step 126 in Fig. 7, the second adding stage 40-2 calculates                         
                            
                                
                                    R
                                
                                
                                    i
                                
                            
                            =
                            2
                            (
                            V
                            -
                            
                                
                                    q
                                
                                
                                    i
                                
                            
                            2
                            
                                
                                    Q
                                
                                
                                    i
                                    -
                                    1
                                
                            
                            -
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            2
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    , where                         
                            
                                
                                    Q
                                
                                
                                    i
                                    -
                                    1
                                
                            
                        
                    ’s weight is the opposite of the value used in step 124. The equation includes the exponentiation operation, the first partial remainder, and the bit string. (Also, see pg. 13, col 13, lines 7-10 and 12-14.))

Regarding claim 2, Burgess further teaches:
The arithmetic processing apparatus according to claim 1, further comprising 
a first register configured to store the bit string (first register = register 32; pg. 10 col. 8 lines 2-5: “A register 32 stores a partial result value Q (also referred to as a partial quotient value) which represents the part of the result value which has been calculated so far in the SRT process.”), wherein 
the processor calculates the partial remainder using the bit string stored in the first register in a preceding cycle in repetitions of operations (Pg. 10 col. 8 lines 2-5: “A register 32 stores a partial result value Q (also referred to as a partial quotient value) which represents the part of the result value which has been calculated so far in the SRT process.” Lines 5-8 of col. 8, quoted in claim 1, teaches that qi is used to build Q. Pg. 11, col. 9, lines 63-65 explain that “Qi-1+ -and Qi-1- representing the positively- and negatively-weighted bits of the partial result value Qi-1 respectively.” Thus, the bit string stored in a preceding cycle in repetitions of operations is used to calculate the partial remainder).  

Regarding claim 5, Burgess teaches:
A control method for an arithmetic processing apparatus that computes a square root of a radicand, the arithmetic processing method comprising: 
in the arithmetic processing apparatus, determining, by a first logic circuit, a part of a bit string of a quotient (first logic circuit = quotient selection circuitry 22 in Fig. 2; pg. 12 col. 12 line 67 to pg. 13 col. 13 lines 1-3: “At step 122 the quotient selector 22 selects the next quotient value qi and updates Qi-1 to a new value Qi in the same way as in step 104.” Fig. 7 depicts step 122. Fig. 2 depicts the quotient selector 22, which is part of Fig. 1’s divide/square root circuitry 12. Additionally, pg. 10, col. 8 lines 5-8 teaches the following statement: “In each iteration i, the next quotient value qi is inserted one place to the right of the least significant bit of the partial result value Qi-1 from the previous iteration.”); 
calculating, by a second logic circuit, a first partial remainder based on the bit string and a partial remainder by performing a first operation other than an exponentiation operation in a partial remainder operation (second logic circuit = first adding stage 40-1 in Fig. 4, first partial remainder = V in Fig. 7, partial remainder = Ri (Ri-1 represents Ri before it is updated); pg. 13, col 13, lines 3-7: “At step 124 the first adding stage 40-1 determines an intermediate value V by adding the previous remainder value Ri-1 and a term based on one of the positively- and negatively-weighted values of the partial result value Q-i-1+ and Qi-1-,” e.g.,                         
                            V
                            =
                            
                                
                                    R
                                
                                
                                    i
                                    -
                                    1
                                
                            
                            -
                            
                                
                                    q
                                
                                
                                    i
                                
                            
                            2
                            
                                
                                    Q
                                
                                
                                    i
                                    -
                                    1
                                
                                
                                    +
                                
                            
                        
                    . V is based on both the bit string and the partial remainder in a partial remainder operation without an exponentiation operation); and 
calculating, by a third logic circuit, the partial remainder by performing a second operation that includes the exponentiation operation, using the first partial remainder and the bit string (third logic circuit = second adding stage 40-2 in Fig. 4; in step 126 in Fig. 7, the second adding stage 40-2 calculates                         
                            
                                
                                    R
                                
                                
                                    i
                                
                            
                            =
                            2
                            (
                            V
                            -
                            
                                
                                    q
                                
                                
                                    i
                                
                            
                            2
                            
                                
                                    Q
                                
                                
                                    i
                                    -
                                    1
                                
                            
                            -
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            2
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    , where                         
                            
                                
                                    Q
                                
                                
                                    i
                                    -
                                    1
                                
                            
                        
                    ’s weight is the opposite of the value used in step 124. The equation includes the exponentiation operation, the first partial remainder, and the bit string. (Also, see pg. 13, col 13, lines 7-10 and 12-14.)) 

Regarding claim 6, Burgess further teaches:
The control method according to claim 5, further comprising: 
storing the bit string determined by the first logic circuit in a first register (first register = register 32; pg. 10 col. 8 lines 2-5: “A register 32 stores a partial result value Q (also referred to as a partial quotient value) which represents the part of the result value which has been calculated so far in the SRT process.”); and 
calculating, by the third logic circuit, the partial remainder using the bit string stored in the first register in a preceding cycle in repetitions of operations (Pg. 10 col. 8 lines 2-5: “A register 32 stores a partial result value Q (also referred to as a partial quotient value) which represents the part of the result value which has been calculated so far in the SRT process.” Lines 5-8 of col. 8, quoted in claim 1, teaches that qi is used to build Q. Pg. 11, col. 9, lines 63-65 explain that “Qi-1+ -and Qi-1- representing the positively- and negatively-weighted bits of the partial result value Qi-1 respectively.” Thus, the bit string stored in the first register in a preceding cycle in repetitions of operations is used to calculate the partial remainder). 

Claim Rejections - 35 USC § 103
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess (US 9785407 B2) and in view of Lang (T. Lang and P. Montuschi, "Very high radix square root with prescaling and rounding and a combined division/square root unit," in IEEE Transactions on Computers, vol. 48, no. 8, pp. 827-841, Aug. 1999.).

Regarding claim 3, Burgess fails to teach:
 “a second register configured to store the first partial remainder, wherein the processor calculates the bit string using the first partial remainder stored in the second register in a preceding cycle.” 
However, Lang teaches using a register to store an intermediate value in a multi-cycle SRT square root computation as well as using said intermediate value as part of calculating the next quotient bit (Fig. 3 depicts colored rectangles (registers) labeled “W” and “Ŵ”, wherein “Ŵ” is used to store the truncated version of the value stored in “W” during even cycles, wherein the value stored in “W” is based on the value of v[j] (see Fig. 4 for the timing diagrams for the variables, as well as section 6.1.1 for a written explanation of what occurs in the timing diagrams); v[j + 1] is used to calculate w[j + 1], which is used to calculate the selection value sj in a future cycle (see the descriptions for cycle 4 and 5 on pg. 836). Lang further clarifies that W is a register that stores both v[j] and w[j] on pg. 834 in Section 6.1.1: “the contents of register “W” (which is used to store both v[j] and w[j] as defined in (8) and (9))”).
Burgess and Lang are considered analogous art to the claimed invention because they are in the same field of endeavor of square root arithmetic processors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the intermediate storage step of Lang between steps 124 and 126 (Fig. 7) of the combined division/square root processing method of Burgess to yield a combined division/square root processor that uses the first partial remainder, stored in the second register in a preceding cycle, to calculate the bit string, as doing so is equivalent to choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP § 2143(I)(e)). The reasons are as follows: 
(1) At the time of the invention, it would have been known that, when designing a combined division and square root processor, the difference between the propagation delays of the square root and division computations is significant enough to consider designing the processor to be able to compute multiple iterations of the division computation for each square root computation (Burgess, pg. 7, col. 1, lines 43-47: “the combined divide-square root circuitry comprises shared remainder updating circuitry to generate the updated remainder value for a greater number of iterations per processing cycle for the SRT division algorithm than for the SRT square root algorithm”; Lang, pg. 829, Section 3.2: “Since we do not want to increase the delay of division, we now consider the implementation of the iteration for square root so that its delay is similar to that of division which, as can be seen from (7) is simpler.”). 
(2) There are a finite number of identified, predictable potential solutions to the problem described in (1). In order to perform multiple division computations in the same amount of time as a single square root computation using shared circuitry, one of the two following conditions must be met: either multiple division computations occur in a single cycle, or the square root computation occurs over multiple cycles. In the case of unrolling the division computation, storing intermediate values of the square root computation is unnecessary. However, to store data over multiple cycles, one must use some form of intermediate storage, e.g., a register, to store the values (for example, see pg. C-9 of Hennessy (J. L. Hennessy and D. A. Patterson, Computer Architecture, Fifth Edition: A Quantitative Approach, 5th ed. San Francisco, CA, USA: Morgan Kaufmann Publishers Inc., 2011)). 
(3) One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success, as there is no reason to believe that including the register, a common computer component used to store intermediate values, would introduce unpredictable results.
It would thus be obvious to implement a second register that stores the first partial remainder to be used in a following cycle in Burgess’s combined division/square root processor. This would result in a second register configured to store the first partial remainder, wherein the processor calculates the bit string using the first partial remainder stored in the second register in a preceding cycle.

Regarding claim 7, Burgess fails to teach:
 “storing the first partial remainder calculated by the second logic circuit in a second register; and calculating, by the first logic circuit, the bit string using the first partial remainder stored in the second register in a preceding cycle.” 
However, Lang teaches using a register to store an intermediate value in a multi-cycle SRT square root computation as well as using said intermediate value as part of calculating the next quotient bit (Fig. 3 depicts colored rectangles (registers) labeled “W” and “Ŵ”, wherein “Ŵ” is used to store the truncated version of the value stored in “W” during even cycles, wherein the value stored in “W” is based on the value of v[j] (see Fig. 4 for the timing diagrams for the variables, as well as section 6.1.1 for a written explanation of what occurs in the timing diagrams); v[j + 1] is used to calculate w[j + 1], which is used to calculate the selection value sj in a future cycle (see the descriptions for cycle 4 and 5 on pg. 836). Lang further clarifies that W is a register that stores both v[j] and w[j] on pg. 834 in Section 6.1.1: “the contents of register “W” (which is used to store both v[j] and w[j] as defined in (8) and (9))”).
Burgess and Lang are considered analogous art to the claimed invention because they are in the same field of endeavor of square root arithmetic processors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the intermediate storage step of Lang between steps 124 and 126 (Fig. 7) of the combined division/square root processing method of Burgess to yield a combined division/square root processor that uses the first partial remainder, stored in the second register in a preceding cycle, to calculate the bit string, as doing so is equivalent to choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP § 2143(I)(e)). The reasons are as follows: 
(1) At the time of the invention, it would have been known that, when designing a combined division and square root processor, the difference between the propagation delays of the square root and division computations is significant enough to consider designing the processor to be able to compute multiple iterations of the division computation for each square root computation (Burgess, pg. 7, col. 1, lines 43-47: “the combined divide-square root circuitry comprises shared remainder updating circuitry to generate the updated remainder value for a greater number of iterations per processing cycle for the SRT division algorithm than for the SRT square root algorithm”; Lang, pg. 829, Section 3.2: “Since we do not want to increase the delay of division, we now consider the implementation of the iteration for square root so that its delay is similar to that of division which, as can be seen from (7) is simpler.”). 
(2) There are a finite number of identified, predictable potential solutions to the problem described in (1). In order to perform multiple division computations in the same amount of time as a single square root computation using shared circuitry, one of the two following conditions must be met: either multiple division computations occur in a single cycle, or the square root computation occurs over multiple cycles. In the case of unrolling the division computation, storing intermediate values of the square root computation is unnecessary. However, to store data over multiple cycles, one must use some form of intermediate storage, e.g., a register, to store the values (for example, see pg. C-9 of Hennessy (J. L. Hennessy and D. A. Patterson, Computer Architecture, Fifth Edition: A Quantitative Approach, 5th ed. San Francisco, CA, USA: Morgan Kaufmann Publishers Inc., 2011)). 
(3) One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success, as there is no reason to believe that including the register, a common computer component used to store intermediate values, would introduce unpredictable results.
It would thus be obvious to implement a second register that stores the first partial remainder to be used in a following cycle in Burgess’s combined division/square root processor. This would result in storing the first partial remainder calculated by the second logic circuit in a second register, as well as calculating, by the first logic circuit, the bit string using the first partial remainder stored in the second register in a preceding cycle.

Allowable Subject Matter
Claims 4 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the claim objections as well as the rejections under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 4 further recites “wherein the processor works out a solution by a first number of bits per cycle when a number of repetitions of operations is equal to or less than a predetermined threshold value, and works out a solution by a second number of bits greater than the first number of bits per cycle when the number of repetitions of operations is greater than the threshold value.” 
Claim 8 further recites “further comprising working, by the first logic circuit, out a solution by a first number of bits per cycle when a number of repetitions of operations is equal to or less than a predetermined threshold value; and working out a solution by a second number of bits greater than the first number of bits per cycle when the number of repetitions of operations is greater than the threshold value.”
While square root computation methods with non-linear rates of convergence (working out a fixed number of bits per cycle, as is standard in SRT algorithms, results in a linear rate of convergence) can be found in the prior art, e.g., the Newton-Raphson method and Goldschmidt’s algorithm (see the Multiplicative Methods and Subtractive Methods sections in Section 3.1 of Soderquist (P. Soderquist and M. Leeser, ‘Area and Performance Tradeoffs in Floating-Point Divide and Square-Root Implementations’, ACM Comput. Surv., vol. 28, no. 3, pp. 518–564, Sep. 1996.), which describes the rate of convergence of multiplicative methods as quadratic, and also provides a basic overview of subtractive methods such as SRT), and while prior art describing having a higher number of cycles in later iterations compared to earlier iterations that are based off of the SRT algorithm are also present in the art (see Liu (US 20180060039 A1)), the examiner cannot find a reasonable motivation to combine the prior art in the manner claimed in claims 4 and 8, either in the prior art or existing case law. The reasons are as follows:
The multiplicative algorithms described above operate on completely different principles from SRT-based algorithms/non-restoring square root algorithms, making it unreasonable for one of ordinary skill in the art to modify the bits per cycle output by an algorithm based on iteratively calculating partial remainders and quotient bits using said multiplicative algorithms. 
While Liu teaches increasing the number of cycles used to compute the first iteration of the square root computation (e.g., k = the number of bits in the first square root digit s1, b is also equal to the number of bits computed per iteration after the first iteration, k = b+3, while radix r = 2b, and r >= 8; see pg. 828 of Lang (cited in the 103 analysis, and also incorporated into Liu) and paragraph 0091 of Liu) to reduce the “total delay for clock cycles associated with the first digit calculations” (see Abstract of Liu), Liu does not provide concrete values for the number of cycles for the first and subsequent iterations or the radix used for any particular embodiment, making it unclear whether the bits per cycle output by Liu is larger after the first iteration. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dibrino (US 20160313976 A1) uses a lookup table to iteratively compute division/root computations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN D LEDYNH whose telephone number is (571)272-6368. The examiner can normally be reached Mon-Thurs from 9 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JYOTI MEHTA can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.D.L./            Examiner, Art Unit 2182       
/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182